Citation Nr: 1004368	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of prostate cancer.

2.  Entitlement to a compensable rating for residuals of 
bilateral foot immersion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a noncompensable 
rating for residuals of bilateral foot immersion and granted 
service connection for residuals of prostate cancer and 
assigned a noncompensable rating.  An October 2009 rating 
decision increased the rating for residuals of prostate 
cancer to 20 percent.  However, that was not a full grant of 
the benefit sought on appeal and the issue of increase 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing before the Board in June 
2007.  The claims were remanded for additional development 
in October 2007.


FINDINGS OF FACT

1.  The Veteran's prostate cancer is in remission; the 
residuals of the Veteran's prostate cancer are manifested by 
daytime voiding intervals between one to two hours and 
nocturia four times per night; symptoms of voiding 
dysfunction were not demonstrated.  

2.  The Veteran's prostate cancer is not manifested by renal 
dysfunction or urinary retention requiring intermittent or 
continuous catheterization.  

3.  The Veteran's bilateral foot immersion is manifested by 
well-circumscribed, erythematous papules with surrounding 
white scales on the lateral aspect of the feet; diffuse 
dry/scaling plaques on the heels of both feet; and 
dystrophic, yellow, thick nails consistent with 
onychomycosis of his right toe; the disability was not on 
any exposed area and the total body surface area affected is 
less than 5 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for a compensable rating for residuals of 
bilateral immersion foot have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.10, 4.14, 4.20, 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The RO sent correspondence in November 2005; a rating 
decision in April 2006; and a statement of the case in 
October 2006.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained medical 
examinations in relation to the claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying 
on various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where entitlement to 
compensation has already been established and an increase in 
the assigned rating is at issue, it is the present level of 
disability that is of primary concern.  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Prostate Cancer

The Veteran is seeking an initial increased disability 
rating in excess of 20 percent for his service-connected 
residuals of prostate cancer, which are rated under 
Diagnostic Code (DC) 7528.  38 C.F.R. § 4.115b.

Pursuant to the provisions of DC 7528, a 100 percent 
evaluation is warranted for malignant neoplasms of the 
genitourinary system.  A note to that code indicates that if 
there has been no local reoccurrence or metastasis following 
the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, then the 
disability is to be rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, DC 7528, Note (2009).  

Pursuant to the provisions of DC 7527, postoperative 
residuals of prostate gland injuries are evaluated under 
either voiding dysfunction, renal dysfunction, or urinary 
tract infection, whichever is predominant.  38 C.F.R. § 
4.115b, DC 7527 (2009).  

In this case, there is no evidence or recurrence of active 
cancer shown or alleged.  The predominant residuals of the 
Veteran's prostate cancer are limited to erectile 
dysfunction and voiding dysfunction, with voiding 
dysfunction shown to be manifested as frequency.  

Voiding dysfunction is rated under 38 C.F.R. § 4.115b, DC 
7518.  Voiding dysfunction is further classified as 
involving urine leakage, urinary frequency, or obstructive 
voiding.  38 C.F.R. § 4.115a.  The criteria for a 
compensable rating of 20 percent for urinary leakage are the 
wearing of absorbent materials, which must be changed less 
than two times per day.  A 40 percent rating is warranted 
for urinary leakage requiring the use of absorbent materials 
which must be changed two to four times a day.  A 60 percent 
rating is warranted for urinary leakage requiring the use of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R. § 4.115a

In addition, urinary frequency encompasses ratings ranging 
from 10 to 40 percent.  A 20 percent rating contemplates a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating contemplates a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

Historically, the evidence shows that following transrectal 
ultrasound guided biopsies of the Veteran's prostate in 
March 2003, the Veteran was diagnosed with a Gleason pattern 
3+3 adenocarcinoma involving the left mid-prostate and left 
inferior lateral prostate.  In June 2003, the Veteran 
underwent a transperineal interstitial permanent iodine-125 
prostate seed implantation.  All of the Veteran's follow-up 
treatment has been by private healthcare providers.  The 
Veteran was seen by VA twice since his surgery; for purposes 
of rating examinations in March 2006 and September 2009, and 
he did not file a claim with VA until September 2005.  Since 
the Veteran did not file a claim until more than two years 
after his surgery, the focus of the issue on appeal concerns 
the severity of the residuals of his prostate cancer since 
the effective date of service connection on September 13, 
2005.  

In a September 2005 letter, J. Friedland, M.D., indicated 
that the Veteran's prostate specific antigen (PSA) responded 
well to the prostate seed implantation and the Veteran 
appeared to be without evidence of prostate cancer 
approximately two years after the prostate seed 
implantation.   

Private treatment reports from S. Perrino, M.D., dated from 
February 2001 to April 2009 reveal that since September 
2005, the Veteran had a history of prostate cancer with no 
evidence of recurrence.  In December 2006, Dr. Perrino 
indicated that the Veteran's PSA was within normal limits 
and a prostate examination performed two months prior was 
within normal limits.  

A March 2006 VA examination revealed no clinical signs of 
metastatic disease.  The examiner indicated that the 
Veteran's residuals since his seed implant included probable 
proctitis and erectile dysfunction.  

The Veteran and his spouse testified at a hearing before the 
Board in June 2007.  The Veteran denied the use of pads for 
urinary incontinence.  He reported an increase in urinary 
frequency.  He indicated that he has pain and bleeding due 
to the insertion of the seeds in his prostate.  He testified 
that he had a burning sensation on urination.  

A September 2009 VA examination revealed complaints of 
urinary urgency, dysuria, and dribbling.  The Veteran 
reported daytime voiding every one to two hours and four 
voidings per night.  The Veteran denied urinary leakage, a 
history of recurrent urinary tract infections, renal 
dysfunction, or obstructed voiding.  The Veteran indicted 
that he had lost no time from work in the past year due to 
the residuals of his prostate cancer.  The examiner reviewed 
the claims file and diagnosed the Veteran with active 
prostate cancer.  

In October 2009, a VA addendum opinion was obtained from the 
September 2009 examiner.  The examiner again reviewed the 
claims file and indicated that there had been no local 
recurrence or metastasis of the Veteran's prostate cancer.  
The examiner indicated that the Veteran's prostate cancer 
was in remission.

As an initial matter, the Board notes that service 
connection for erectile dysfunction secondary to treatment 
for prostate cancer was granted in an April 2006 rating 
decision.

Applying the rating criteria to facts in this case, the 
evidence shows that from the date of his claim in September 
2005, the Veteran's principal residual of his prostate 
cancer was daytime voiding every one to two hours and 
nocturia four times per night.  There was no active 
recurrence of the prostate cancer.  There is no evidence 
that the Veteran required the use of absorbent pads.  
Additionally, the Veteran denied obstructed voiding and 
recurrent urinary tract infections.  Based on the criteria 
for voiding dysfunction due to urinary leakage, frequency, 
or obstructive voiding, the evidence did not demonstrate any 
symptoms compatible with a rating in excess of 20 percent at 
any time during the pendency of the appeal.  The evidence 
does not show urinary leakage requiring the use of absorbent 
materials which must be changed two to four times a day or a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  Such as showing would 
be required for an increased rating.

In sum, based upon a full review of the record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
Veteran's residuals of prostate cancer.  Therefore, the 
Veteran's claim for an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Residuals of Bilateral Foot Immersion

The Veteran is seeking a compensable disability rating for 
his service-connected residuals of bilateral foot immersion, 
which are rated under DC 7806.  38 C.F.R. § 4.118.  

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 
noncompensable rating is assigned when less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
are affected, and; no more than topical therapy is required 
during the past 12-month period.  A 10 percent rating 
requires that at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas be affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating requires that 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  A 60 percent rating requires more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas be affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806 (2009).  Diagnostic Code 7806 also 
provides for the disability to be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800); or as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118.  In this case, because the Veteran's skin disorder is 
not manifested by disfigurement of the head, face, or neck 
or scars, the disability is more appropriately rated under 
the criteria found at Diagnostic Code 7806.  

The Board notes that effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that 
portion of the Schedule that addresses the Skin.  
Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, these amendments apply 
to applications for benefits received by VA on or after 
October 23, 2008.  As the Veteran's claim was already 
pending as of that date, the new regulations do not apply.  
The Board recognizes that those regulations appear to 
provide for consideration of the new regulations upon 
request by the Veteran.  However, in this case, no such 
request has been made.  Furthermore, the Board notes that, 
even in the event such requests are made, the regulations 
specifically prohibit application of those regulations prior 
to October 23, 2008, and the Veteran's predominant 
disability is not manifested by disfigurement of the head, 
face or neck or scars and as such will not be rated under 
the criteria pertaining to Diagnostic Codes 7800-7805.  

At a VA examination in February 2006, physical examination 
of the feet revealed dry cracked skin on the right foot with 
discoloration and thickening of the toenails.  There were no 
calluses and no signs of infection or tissue loss.  
Examination of the left foot was similar to the right foot 
with dry cracked skin particularly on the tips of the toes 
and discolored and thickened nails which were not infected.  
There was no tissue loss and no maceration between the toes.  
The examiner diagnosed the Veteran with onychomycosis with 
chronic tinea and/or chronic eczema to both feet.  The 
examiner opined that the Veteran's dermatologic problems of 
onychomycosis, tinea pedis, and eczema were more likely than 
not originally caused by his immersion foot which was 
incurred on active duty.   

The Veteran also underwent a VA cold injury protocol 
examination in March 2006.  Physical examination revealed no 
rashes or edema.  The Veteran was noted to have some mild 
dry vesicles on the bilateral feet.  There was no erythema 
over the bilateral medial surface of the plantar arch which 
was thought to be consistent with dyshidrosis.  There 
Veteran was noted to have some dystrophic, yellow, thick 
nails consistent with onychomycosis of his right toe.  There 
was no atrophy and his feet were warm to touch.  He had 
normal texture and some mild decreased hair growth with no 
signs of tinea pedis and no scars.  The examiner indicated 
that the Veteran had a history of a bilateral infection of 
the lower extremities more likely than not secondary to 
wearing boots and being in a swamp and in rice fields for 
the majority of the day while in combat in Vietnam.  The 
likely portal of entry was tinea pedis with superimposed 
cellulitis bacterial infection.  There was no history of any 
cold injury and the examiner opined that it was less likely 
than not that plantar fasciitis and tinea pedis were 
secondary to his initial injury.

Private treatment reports from Dr. Perrino dated in May 2006 
reveal complaints of athlete's foot.  The Veteran was 
prescribed Lotrisone to be applied twice daily.  He was also 
assessed with nail fungus.  In June 2006, the Veteran 
reported that his athlete's foot responded well to Lotrisone 
and was about cleared.  The Veteran was again assessed with 
a nail fungus.  Dr. Perrino prescribed Lotrisone on an as 
needed basis.  He indicated that he and the Veteran 
discussed the pros and cons of treatment for the nail fungus 
and the Veteran opted not to undergo any treatment due to 
the risk of liver damage.

The Veteran and his spouse testified at a hearing before the 
Board in June 2007.  The Veteran indicated that his feet 
hurt, were itchy, and bled on at least a monthly basis.  He 
stated that the foot disability affected the plantar side of 
his feet.  He reported that his feet were cracked between 
his toes.  He testified that he was prescribed a topical 
ointment by his private physician.  The Veteran reported 
that the ointment provided temporary relief of his symptoms.  
He also indicated that he had been diagnosed with plantar 
fasciitis and had to wear specially made shoes.  The Veteran 
testified that he had a fungus on his right big toenail.  
The Veteran reported that he did not use any over-the-
counter medications on his feet.

At a VA examination in September 2009 examination of the 
right foot revealed a few well-circumscribed, erythematous 
papules with surrounding white scales on the lateral aspect 
of the foot.  Examination of the left foot revealed a few 
well-circumscribed, erythematous papules with surrounding 
white scales on the lateral aspect and between the first and 
second digit and fourth and fifth digit of the left foot.  
There were diffuse dry/scaling plaques on the heels of both 
feet.  The examiner diagnosed the Veteran with bilateral 
foot eczematous dermatitis from bilateral foot immersion.  
The examiner noted that the Veteran's bilateral foot skin 
condition had no functional effects on his occupation or 
daily activities.  The examiner indicated that the bilateral 
foot eczematous dermatitis was not on any exposed area and 
was less than 5 percent of the total body surface area.  

Applying the rating criteria to facts in this case, the 
Board finds that the Veteran's skin disorder does not 
warrant a compensable rating.  The evidence does not 
establish that the Veteran's bilateral foot disability 
affected at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas, or required the use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs at any time.  At the March 
2006 VA foot examination the Veteran's disability of the 
feet was noted to be manifested by dry cracked skin on the 
feet with discoloration and thickened toenails which were 
not infected.  The March 2006 cold protocol examiner 
indicated that the Veteran's bilateral foot disability was 
manifested by some mild dry vesicles on the bilateral feet 
and some dystrophic, yellow, thick nails consistent with 
onychomycosis of his right toe.  The September 2009 examiner 
noted a few well-circumscribed, erythematous papules with 
surrounding white scales on the lateral aspect of the 
bilateral feet and the toes of the left foot and diffuse 
dry/scaling plaques on the heels of both feet.  The examiner 
specifically reported that the bilateral foot eczematous 
dermatitis was not on any exposed area of the body and was 
less than 5 percent of the total body surface area.  The 
private treatment reports document the use of a topical 
ointment twice daily on an as needed basis.  Additionally, 
while the Veteran has reported plantar fasciitis, the March 
2006 VA examiner opined that it was less likely than not 
that plantar fasciitis was secondary to the Veteran's 
bilateral foot immersion.  The evidence does not show any 
scarring which could be rated based on the criteria for 
scars.  The evidence does not show any other disability that 
could be rated that is a residual of immersion foot.  Most 
importantly, the evidence does not show more than 5 percent 
of the total body surface area affected by the skin 
disability, or that any exposed area has been affected.  
Such findings do not allow for the assignment of a 
compensable rating.  

In sum, based upon a full review of the record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a compensable rating for residuals of 
bilateral foot immersion.  Therefore, the Veteran's claim 
for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability at issue is inadequate.  Thun v. Peake, 
22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 
(1993); 38 C.F.R. § 3.321(b)(1).  Factors for consideration 
in determining whether referral for an extraschedular rating 
is necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 
C.F.R. § 3.321(b)(1) (2009).  The Board determines that such 
referral is not appropriate in this case.  The Board notes 
that neither the Veteran's prostate cancer nor his bilateral 
immersion foot have been shown to markedly interfere with 
employment beyond that contemplated in the assigned rating, 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  The Veteran has not claimed that his 
disabilities interfere with his ability to work and the 
record does not show that the disabilities results in 
frequent periods of hospitalization.  Therefore, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of prostate cancer is denied.

Entitlement to a compensable rating for residuals of 
bilateral foot immersion is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


